Citation Nr: 0317196	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  94-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1954.  He had service in Korea from December 1950 to January 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which initially denied entitlement to 
service connection for a nervous condition among other 
issues.  

In June 2000, the Board determined that the claim for service 
connection was well grounded, but the issue required further 
development.  The Board remanded the issue for additional 
development, which has now been completed to the extent 
possible.  The issue of entitlement to a compensable rating 
for hepatitis was withdrawn by the veteran at that time and 
was dismissed by the Board.

Subsequently by rating action in September 2002 service 
connection was granted for bilateral hearing loss.  This is 
considered a full grant of the benefit sought by the veteran 
and this issue is no longer before the Board.  As such the 
only issue for which the Board has jurisdiction at this time 
is the issue of service connection for an acquired 
psychiatric disorder,  including PTSD.

The Board notes that the veteran has been considered totally 
and permanently disabled for VA pension purposes since 
February 1990.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record reflects that the veteran engaged 
in combat with the enemy during his service in Korea.

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD, and that his PTSD has been medically 
attributed to stressors he experienced in combat during his 
service in Korea.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, in the instant case the Board is 
granting the appellant's claim for entitlement to service 
connection for PTSD.  Hence, any failure to comply with VCAA 
requirements as to this issue is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The veteran contends that he has PTSD that has resulted from 
his combat service in 
Korea.  Applicable law provides that service connection will 
be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  
Generally to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Service connection for 
PTSD requires a medical diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, as established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in combat 
with the enemy as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran engaged in combat with the enemy 
but the alleged stressor is not combat related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cowin v. Brown, 10 Vet. 
App. 128 (1997).  

A review of the evidence of record clearly establishes that 
the veteran engaged in combat with the enemy.  The veteran's 
service records show that he served in a combat Military 
Occupational Specialty with a combat unit while in Korea and 
that he received the Combat Infantryman Badge (CIB) an award 
indicative of combat service.  The veteran's service records 
shows that he served as a "rifleman" with Company K, 3rd 
Battalion, 65th Infantry Regiment.  The veteran also 
testified that he participated in combat operations.  Thus, 
the Board finds that the record conclusively establishes that 
the veteran did engage in combat with the enemy.

The record also reflects that the veteran has been diagnosed 
with PTSD as a result of his combat service. (See private 
medical evaluation dated October 1991 by Flavio E. Alvarez, 
M.D.; VA psychological screening report dated April 1992; 
VAMC discharge summaries in December 1994, and February 
1996).  In this regard, the Board would observe that in June 
1992, June 1995, and March 1998 VA examinations by a Board of 
VA psychiatrists, it was concluded that the veteran had an 
anxiety disorder with depressive features; impulse disorder; 
and histrionic personality disorder, but he did not fulfill 
the diagnostic criteria for PTSD.  After the March 1998 VA 
examination, further investigation of the veteran was 
recommend.

Subsequent, the Board remanded this issue in June 2000 and 
among other development requested a social and industrial 
survey.  This was performed and reviewed by the VA 
psychiatric Board who concluded the survey supported its 
March 1998 diagnosis.

The record also contains a psychiatric report dated November 
2002 from Fabio H. Lugo, M.D., a psychiatrist who evaluated 
the veteran and diagnosed PTSD, combat related, with 
depression as secondary to the PTSD.  He noted the veteran 
had a history of high combat exposure and severe advanced 
mental illness.  A GAF of 42 was assigned.  The Board would 
observe that Dr. Lugo's evaluation was submitted directly to 
the Board by the veteran in March 2003 without waiver of 
consideration by the RO.  However there is no prejudice to 
the veteran by the Board considering this evidence in his 
favor.  The Board further notes that the veteran reported 
several of his comrades who were killed in Korea, including a 
scout named Benigno Mayol.  The veteran was the other scout.  
An Internet search revealed a memorial web page to Pfc. 
Benigno Mayol-Figueroa who was killed in combat in Korea. 

Thus, the record before the Board creates a question as to 
whether the veteran currently has PTSD.  On the one hand, a 
VA Psychiatric Board has consistently found that the veteran 
fails to meet the criteria for a diagnosis of PTSD, while on 
the other hand, the veteran's private treating psychiatrists, 
as well as a VA psychologist and several treating VA 
physicians concluded that the veteran currently has PTSD.  As 
such, the Board finds that there is at least an approximate 
balance of positive and negative evidence, if not a 
preponderance of the evidence supporting the conclusion that 
the veteran currently has PTSD as a result of his service in 
Korea.  Resolving any reasonable doubt as to this question in 
the veteran's favor, the Board finds that the veteran does 
have PTSD and service connection for PTSD is established.  



ORDER


Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) is 
granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

